    19-52781-rbk Doc#14 Filed 12/21/19 Entered 12/21/19 23:33:10 Imaged Certificate of
                                     Notice Pg 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                        Bankruptcy Case
                                                                                        19−52781−rbk
                                                                                   No.:
                                                                           Chapter No.: 7
                                                                                 Judge: Ronald B. King
IN RE: Rattray Restaurant Group. LLC ,
Debtor(s)


                ORDER FIXING LAST DATE FOR FILING PROOFS OF CLAIM,
                         COMBINED WITH NOTICE THEREOF
       Notice having been previously given that creditors of the above−named debtors were not required to file
proofs of claim, and it now appearing that a possible dividend may be declared for creditors at a later date, it is
ORDERED, AND NOTICE HEREBY GIVEN THAT

    3/20/20      is hereby fixed as the last date for filing of proofs of claim by any creditor of the above−named
debtors who desires to have his claim allowed so that he may share in any distribution to be paid from the estate. A
proof of claim filed by a governmental unit is timely filed if it is filed not later than 180 days after the date of the
order for relief. Creditors and governmental units must file a claim, whether or not they are included in the list of
creditors filed by the debtors, no later than the date above fixed or their claim will not be allowed, except as otherwise
provided by law. Claims may be filed using the court's Online Claim Filing System without having to complete a
paper proof claim form. This is located on the Bankruptcy Court's Website: http://www.txwb.uscourts.gov.

      Those filers who do not have access to the internet may obtain an official B410 Proof of Claim form at any
bankruptcy clerk's office and submit it to the following:

MAIL ORIGINAL PROOF OF CLAIM TO:                              MAIL COPY OF PROOF OF CLAIM TO:

U. S. BANKRUPTCY COURT                                        Jose C Rodriguez
615 E. HOUSTON STREET, ROOM 597                               342 W Woodlawn, Suite 103
SAN ANTONIO, TX 78205                                         San Antonio, TX 78212

       You are further notified that if a distribution is to be declared for creditors, it will not be made until conclusion
of the administration of this estate by the trustee. At a later date, you will be given notice of, and an opportunity to
object to, the trustee's final report and accounting.

      **** ANY CLAIMANT WHO HAS PREVIOUSLY FILED A CLAIM IN THESE PROCEEDINGS IS NOT
                 REQUIRED TO RE−FILE SAME AND MAY DISREGARD THIS NOTICE.


Dated: 12/19/19
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court




                                                                                                [Set Bar Date Notice/Order] [Ntcosbrdtapac]
         19-52781-rbk Doc#14 Filed 12/21/19 Entered 12/21/19 23:33:10 Imaged Certificate of
                                          Notice Pg 2 of 2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-52781-rbk
Rattray Restaurant Group. LLC                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-5                  User: kanyumbu                     Page 1 of 1                          Date Rcvd: Dec 19, 2019
                                      Form ID: 148                       Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 21, 2019.
db             +Rattray Restaurant Group. LLC,    602 Ave. A,    San Antonio, TX 78215-1222
17913813        American Express,   P.O. Box 65448,    Dallas, TX 75265
17913814       +Funding Circle,   85 Second St. Ste. 400,     San Francisco, CA 94105-3462
17913815       +Fundworks,   5990 N. Sepulveda Blvd., Ste. 310,     Van Nuys, CA 91411-2523
17913816       +Lone Star Bank,   P.O. Box 1127,    Pharr, TX 78577-1621
17913817       +Nicole Rattray,   11919 Bammel,    San Antonio, TX 78213-1209
17921950       +Rio Perla Properties, L.P.,    c/o Law Office of William B. Kingman, P.,     3511 Broadway,
                 San Antonio, TX 78209-6513
17913818       +Smarter Merchant,   460 Park Ave. South,    New York, NY 10016-7315
17913819       +Wellen Capital,   600 W. Jackson Blvd., Ste. 750,     Chicago, IL 60661-5683

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 18, 2019 at the address(es) listed below:
              Jesse Blanco, Jr    on behalf of Debtor    Rattray Restaurant Group. LLC jesseblanco@sbcglobal.net,
               blancolaw@gmail.com;lawyerjblanco@gmail.com
              Jose C Rodriguez   jrodlaw@sbcglobal.net, lettyreyna@sbcglobal.net;jrodriguez@ecf.axosfs.com
              United States Trustee - SA12   USTPRegion07.SN.ECF@usdoj.gov
              William B. Kingman   on behalf of Creditor    Rio Perla Properties, L.P. bkingman@kingmanlaw.com,
               hdangelo@kingmanlaw.com
                                                                                             TOTAL: 4
